 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDC-E Natco/C-E InvalcoandUnited Steelworkers ofAmerica,AFL-CIO-CLC. Case 16-CA-1003728 November 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 28 September 1984 the National Labor Rela-tions Board, by a three-member panel, 'issued a de-cision inthe above-entitled case,' finding, contraryto the decision of the administrative law judge, thatthe Respondent's lockout of its employees did notviolate Section 8(a)(1), (3), and (5) of the Act. TheBoard further found, in agreement with the judge,that the Respondent had violated Section 8(a)(1),(3), and (5) of the Act by bargaining individuallywith its employees, offering them terms for return-ing to work that differed from those offered to theUnion.The Board's order altered the judge'sremedy by, among other things, omitting provi-sions requiring the Respondent to reinstate thelocked-out employees and make them whole.Thereafter, the Union filed a motion for recon-sideration, and the General Counsel filed a motionforreconsiderationand amendment of BoardOrder. In their motions, the Union and the GeneralCounsel contend that the Board erred in failing toorder as a remedy for the violations found that theRespondent make whole the locked-out employeesfor the loss of pay they suffered, from the time thatthe Respondent made its unlawful individual offersto the employees until the time that the lockoutended and the employees were reinstated. TheUnion and the General Counsel contend that sucha make-whole remedy is necessary to undo the ef-fectsof the violation. The Respondent filed amemorandum opposing the motions of the Unionand the General Counsel, contending that a make-whole remedy would be inappropriate.21 272 NLRB 502. Members Babson and Stephens did not participate inthatdecision.2On 9 October 1984 the Union filed a petition for review of theBoard's decision in the United States Court of Appeals for the Third Cir-cwt. On 14 November 1984 the Union and the General Counsel filed ajointmotion requesting the court hold in abeyance further proceedingson the petition for review until the Board acted on the motion for recon-sideration filed with it by the Union and the motion for reconsiderationthat was to be filed with the Board by the General Counsel.On 20 No-vember 1984 the court,acting on the joint motion, granted the Union 40days from entry of the Board's orders on the motions for reconsiderationto serveand fileits brief and appendix in the court. The court also direct-ed the General Counsel to notify the court clerk's office immediatelyafter the Board has filed its order on the last reconsideration motion TheBoard has refrained from filing with the court the record in this casewhile the motions for reconsideration have been pending before theBoard.The National Labor Relations Board had dele-gated its authority in this proceeding to a 'three-member panel.Having considered the Board's earlier decisionand the record in light of the motions for reconsid-eration and the memorandum in opposition, weconclude that make-whole relief is warranted toremedy the violations found and that the Boarderred in failing to order such relief in its. previousdecision. In that regard, only employees who, in-duced by the Respondent's unlawful individualoffers, ceased adherence to their Union's bargain-ing position, dealt directly with the Respondent,and accepted the offer were able to return to workand resume receiving remuneration. Thus, employ-ees who insisted on their right to union representa-tion on the issue of resuming work suffered a lossof pay as a result of exercising this right. Accord-ingly, a make-whole remedy is necessary to undothe effects of the Respondent's unlawful conduct.See,e.g.,Lion Oil Co.,109NLRB 680, 686-688(1954), enf. denied 221 F.2d 231 (8th Cir. 1955),revd. 352 U.S. 282 (1957), enfd. in pertinent part245 F.2d 376 (8th Cir. 1957). We shall amend theBoard's previous Order accordingly.3AMENDED REMEDYHaving found that the Respondent unlawfullysought to bargain directly with employees as to theterms and conditions under which they would bepermitted to work and to condition an employee'semployment on a willingness to accept such termsand conditions in violation of the Respondent'sduty to bargain with the Union, we shall order theRespondent to cease and desist therefrom and tomake the employees whole for any loss ofearningsand other benefits, computed on a quarterly basisfrom the date the Respondent made its unlawful in-dividual offers until date of proper offer of rein-statement,lessany net interim earnings, as pre-scribed in F.W. Woolworth Co.,90 NLRB 289(1950), plus interest as computed inFlorida SteelCorp.,231 NLRB 651 (1977).4ORDERThe National LaborRelationsBoard orders thattheRespondent, C-E Natco/C-E Invalco, Tulsa,Oklahoma, its officers,agents,successors,and as-signs, shalls In support of its motion, the General Counsel advances an argumentthat the Respondent'sunlawful individual offers converted the lockoutinto an unlawful lockout and that a make-whole remedy is warranted onthis basis also.In light of our disposition of this case,we find it unneces-sary to pass on this argument.4The Union and the General Counsel do not seek an order of rein-statement,apparently because all the locked-out employees were reinstat-ed. Accordingly,we do not order reinstatement.282 NLRB No. 47 C-E NATCO/C-E INVALCO1.Cease and desist from(a)Refusing to bargain collectively with theUnion as the exclusive bargaining representative ofemployees in the appropriate unit by seeking tobargain directly with employees as to the termsand conditions under which they will be permittedto work.(b)Discouraging membership in the Union byconditioning a unit employee's active employmenton the willingness to accept as a working conditiona proposal whose tender constitutes a violation ofthe Respondent's duty to bargain with the Union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make employees whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them, in the manner set forthin the remedy section of this decision.(b) Preserve and, on request, make available tothe ' Board or its agents for examination and copy-ing all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under this Order.(c)Post at its Tulsa, Oklahoma facilities copiesof the attached noticemarked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 16, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 16 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices, are, not altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the, date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates Government315The National Labor Relations Board has foundthat we violated the National Labor Relations Actand_ has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withthe United Steelworkers of America, AFL-CIO-CLC, as the -exclusive bargaining representative ofthe employees in the appropriate unit by seeking tobargain directlywith such employees as to theterms and conditions under which they will be per-mitted to work. The appropriate unit is:All production and maintenance employees,warehousemen, shop janitors, first aid attend-ants, field service men and the local truckdriv-ers employed by us at our Tulsa, Oklahoma,plant, but excluding all office clerical employ-ees,over-the-roadtruckdrivers,gatemen,watchmen, timekeepers, and supervisors as de-fined in the National Labor Relations Act.WE WILL NOT discourage membership in theUnion by conditioning a unit employee's active em-ployment on his willingness to accept as his work-ing conditions a proposal whose tender constitutesa violation of our duty to bargain with the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole locked-out employeeswho did not accept our unlawful individual pro-posals to return to work for any loss of pay or ben-efits suffered thereby.C-E NATco/C-E INVALCO11If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."